DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 12-26 are pending in this application.

Response to Arguments
Applicant’s arguments, see Pages 7-10, filed 02/25/2021, with respect to Claims 1-5 and 12-26  with respective to “transmitting the scheduling assignment information and the CRC information on a physical sidelink control channel (PSCCH) to a terminal in a first subframe; and transmitting the data and a demodulation reference signal (DMRS) for the data on a physical sidelink shared channel (PSSCH) to the terminal according to the scheduling assignment information in the first subframe, wherein the scheduling assignment information includes resource information for the data and modulation and coding scheme information for the data”  have been fully considered and are persuasive. The rejections of claims 1-5 and 12-26 has been withdrawn. 
Allowable Subject Matter
Claims 1-5 and 12-26 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 

Noh et al. (US 2015/0270938 A1), which direct to a method and base station for receiving a reference signal in a wireless communication system are discussed. The method according to one embodiment includes transmitting a cell-specific group hopping parameter to a plurality of user equipments (UEs). The cell-specific group hopping parameter is used to disable a group hopping. The method according to the embodiment further includes transmitting a cell-specific sequence hopping parameter to the plurality of UEs. The cell-specific sequence hopping parameter is used to enable a sequence hopping. The method according to the embodiment further includes transmitting a UE-specific sequence group hopping (SGH) parameter to a certain UE. The UE-specific SGH parameter is used to disable the sequence hopping. The method 
SEO et al. (US 2020/0037306 A1), which direct to a terminal to transmit and receive a signal in a wireless communication system using sidelinks. Specifically, the method comprises the steps of: determining a first transmission resource for transmitting a first sidelink signal; and determining a second transmission resource for transmitting an uplink signal, wherein if the first transmission resource and the second transmission resource overlap in a time domain, the first sidelink signal is transmitted with a priority over the uplink signal.
None of these references, take alone or in combination, teaches the claims as, “transmitting the scheduling assignment information and the CRC information on a physical sidelink control channel (PSCCH) to a terminal in a first subframe; and transmitting the data and a demodulation reference signal (DMRS) for the data on a physical sidelink shared channel (PSSCH) to the terminal according to the scheduling assignment information in the first subframe, wherein the scheduling assignment information includes resource information for the data and modulation and coding scheme information for the data” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


March 11, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478